DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgement is hereby made of receipt of Information Disclosure Statement(s) filed by
applicant on 03/23/2022. Due to the excessively lengthy Information Disclosure Statements submitted by applicant, including over 50 prior art references and the entirety of 7 US patent application file wrappers including claims, information disclosure statements, and any Office actions issued therein, the examiner has made an effort to review the listed prior art and application file wrappers to the best of her ability within the confines of a reasonable examination time. In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability. Applicant is required to comply with this statement for any non-English language documents. See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.
Response to Arguments
Applicant’s arguments, filed 02/16/2022 with a Request for Continued Examination and with respect to the final office action, have been fully considered and are persuasive. The previous rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, 4, 6-11, 14 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Reference Park (US 2011/0228068) is drawn to an imaging system in which non-uniform or
variable-density sampling is utilized, but explicitly teaches away from uniform sampling. Park teaches a collimating lens 714’ and translating mirror 718, but not as described in the instant claims. See pars. 0050 and 0057.
Reference Lewis (US 2015/0260843) is drawn to an optical scanning device in which roughly
uniform spatial sampling of a field is utilized. Lewis teaches 90 degree folding mirrors and a collimating lens 755, but not as described in the instant claims. See pars. 0012, 0050 and 0072.
Reference Riza (US 8107056) is drawn to a variable focal length targeting optical device in which
spatial profiling resolution is manipulated, though not as described in the claims. Riza teaches producing a collimated laser beam 112 and utilizes optional tilting mirror 185, but not as described in the instant claims. See col. 6, line 7-17; col. 5, line 12-26; and col. 14-29.
Reference Retterath (US 2016/0259038) is drawn to a three-dimensional imaging lidar device in
which a sampling period may or may not be uniform, and employing collimated emitted light though not as described in the claims. Retterath does not teach a scanning mirror as claimed. See abstract and par. 0155.
Reference Lee (2011/0228073) is drawn to an imaging device in which non-uniform or variable-
density sampling is utilized, but explicitly teaches away from uniform sampling. Lee teaches a collimating lens 714’ and translating mirror 718, but not as described in the instant claims. See pars. 0050 and 0057.
Reference de Groot (US 2015/0002582) is drawn to a low-coherence scanning system in which
uniform and non-uniform scan intervals are employed. De Groot teaches transmitting collimated light
but only teaches a reference mirror, which does not reflected the claimed invention. See pars. 0011, 0065.

Thus, closest prior art, neither alone nor in combination, sufficiently discloses the claimed invention in such a way that the combination of limitations would be rendered anticipatory or obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samantha K. Nickerson whose telephone number is (571)270-1037. The examiner can normally be reached Generally Monday-Friday, 8:00AM-4:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on (571)270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SAMANTHA K. NICKERSON
Primary Examiner
Art Unit 3645



/SAMANTHA K NICKERSON/Primary Examiner, Art Unit 3645